Citation Nr: 0213445	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back injury with 
degenerative changes.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from October 1986 to September 
1995.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) Winston-Salem, North Carolina 
Regional Office (RO) that denied the veteran's claim for 
service connection for residuals of a low back injury with 
degenerative changes.  

On August 1, 2002, a video teleconference hearing was held 
before the undersigned who is a Member of the Board rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West Supp. 2002).  A 
transcript of the hearing is of record. 

It is noted that this claim was originally denied in November 
1999 with notice to the veteran in that same month.  In 
January 2000, the veteran submitted a statement in support of 
his claim.  The claim was again denied on the merits by 
rating action of December 2000, to which a notice of 
disagreement was filed.  The Board will therefore, handle the 
claim on the merits. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for a low back injury with degenerative 
changes has been obtained by the RO.

2.  A low back injury with degenerative changes was first 
shown several years following separation from service.  It is 
not as least as likely as not that the current low back 
disability is related to the veteran's service nor is it 
shown to be related to any in-service occurrence or event.  
Degenerative changes of the back were not demonstrated within 
1 year of separation from active service.

CONCLUSION OF LAW

A low back injury with degenerative changes was not incurred 
in or aggravated by service; nor may arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A (West 1991 and Supp. 2002); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for service connection for a low back injury with 
degenerative changes.  The veteran was contacted by telephone 
regarding the duty to assist in July 2001 and the veteran 
reported that there was nothing further to submit.  The 
personal contact, letters sent to the veteran, and the SOC 
and SSOC in this case collectively inform the veteran of what 
evidence he must obtain and which evidence VA would seek to 
obtain, as required by section 5103(a), as amended by the 
VCAA, and by § 3.159(b), as amended by 66 Fed. Reg. at 
45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
As all records that can be obtained have been obtained, there 
is no more specific notice indicated in this case

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

The evidence in this case shows that in service no continuing 
complaints related to the back were made, nor were there any 
diagnoses of a chronic back disability.  The veteran was 
treated in service for abdominal pains and epididymitis of 
the left testicle.  At the separation examination in June 
1995, the veteran reported back pain secondary to scrotal 
pain that was treated with non-steroidal anti-inflammatory 
drugs with relief.  On examination, the spine was clinically 
evaluated as normal. 

In October 1995, the veteran filed a claim for service 
connection for epididymitis, sinusitis, ulcerative colitis, 
injury to the right index finger, high blood pressure, injury 
to head with scar, stomach pains, injury to the right foot, 
skin rash, allergies, and post traumatic stress disorder.  On 
VA examination in November 1995, the veteran claimed that he 
had some lower backaches and upper mid backache pain off and 
on.  Examination of the spine was within normal limits.  No 
diagnosis of a back disability was made.

A September 1999 record from the veteran's private provider, 
C.B.K., a chiropractor, shows the veteran was initially seen 
in December 1998 with complaints of neck, mid, and low back 
pain, left testicular pain and cramping of the left flank.  
The complaints were of long duration for the past several 
years.  After examination, the diagnoses were 
radiculoneuralgia/neuralgia, vertebral facet syndrome, 
lumbalgia, lumbar segmental dysfunction, extension 
paresthesia, cervicalgia, and cervical segmental dysfunction.  
The radiographic evidence suggested traumatic insult to the 
L5-S1 lumbar spine as the origin of the degeneration observed 
leading to the stenosed L5 "IVF" and subsequent nerve 
compression.  

In a December 1999 statement, this provider reported that in 
response to the veteran's question of whether or not the low 
back and testicular complaints were the result of trauma and 
if so the possible date of that trauma, that the veteran's 
problem was initiated by some traumatic insult in the area of 
the lumbosacral spine.  As to the timing of such an event, 
that is more difficult to ascertain.  Nevertheless, the rate 
of tissue response and what would be expected to be seen on 
the films in the way of calcific infiltration of the 
ligaments and degeneration of joint spacing suggests trauma 
sometime six to eight years previous to the February 1999 x-
rays.  

In a letter to the veteran's representative in March 2001, a 
private provider, E.T.K., M.D., reported that the veteran's 
symptoms first started in August 1992, with perineal 
symptoms, not back pain per se.  His symptoms could be on the 
basis of a back injury and only later appearing as typical 
back related injury.  Apparently, his back was not implicated 
in his symptom complex until December 1998 by Dr. C.B.K.  His 
recent MRI showed in fact central disc bulges at each level 
from L2-3 through L5-S1.  His back condition is symptom 
supported dating back to 1992.  It was the doctor's 
professional opinion that the initial injury and the low back 
condition were one and the same.

On a VA examination in August 2001, it was indicated that the 
claims file was reviewed.  In addition, the veteran had 
brought a two page chronological summary of his complaints in 
the service, annotated in each case with whether or how he 
was examined and the result of the diagnosis for same.  The 
veteran was examined.  The diagnosis was lumbosacral 
intervertebral disc disease, mild.  The x-ray did not show 
other degenerative change.  The examiner opined that he did 
not believe that the veteran's present diagnosis of 
intervertebral degenerative disc disease was likely to 
etiologically related to the symptoms the veteran had during 
active duty.  The reasons for this are that the symptoms 
during active duty, although the veteran did have some pain 
with lifting in the back, apparently dissipated and he was 
seen and had no further findings that could be attributable 
to disc disease including at his exit examination from 
service and VA examination of 1995 on which was reported that 
although the veteran complained of his back, the examiner did 
not find anything but a normal examination.  Further there is 
adequate explanation without including disc disease for the 
veteran's other type of pain in the scrotum and with a 
diagnosis of epididymitis and torsion which seems tenable 
from the symptoms and from the treatment thereof and the 
course thereof.  This would obviously not cause 
intervertebral disc disease and would not need to be mistaken 
for same by any experienced examiner.   

The veteran and his spouse have reported that he injured his 
back in service after lifting a cleaning machine; although at 
that time the pain was in his rectal area, testicular area, 
and abdomen.  (It is significant that this history is not 
recorded in the service medical records.  When examined for 
testicular pain, no history of trauma is recorded.)  He 
reportedly did not have a subsequent injury.  The veteran 
additionally submitted copies of medical anatomy text with 
notations made that testicular innervation is from L1 and L2.

In this case, the veteran is claiming that his current low 
back disability was incurred in service.  The competent 
evidence does not support his contention.  The veteran was 
not treated for chronic back complaints in service and on 
separation examination in June 1995, low back pain was noted 
as secondary to a scrotal pain disability and there was no 
diagnosis of a chronic back disability.  There was 
additionally no diagnosis of a chronic back disability on the 
VA examination in November 1995.  The veteran was first seen 
with a back disability in December 1998.  On VA examination 
in August 2001, the examiner indicated that the 
symptomatology the veteran was seen for in service was not 
related to the current back disability.  The competent 
evidence does not show a continuing or chronic back disorder 
related to service.  

While two private providers have indicated that the veteran's 
current low back disability was related to an injury in 
service, the Board finds that the August 2001 VA medical 
opinion constitutes significantly probative evidence inasmuch 
as it entails a comprehensive review of the veteran's medical 
history performed by a medical doctor.  The opinions by the 
two private providers as to the etiology of the veteran's 
current back disability are not based upon the review of the 
claims file.  Therefore, these opinions have diminished 
probative value.  While the Board has considered the 
veteran's testimony and contentions, they do not constitute 
competent evidence with respect to medical causation, 
diagnosis, and treatment.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

While the medical anatomy text the veteran submitted has been 
reviewed, this is additionally not competent evidence to 
provide a nexus between the veteran's current low back 
disability and any relationship to his service, as the 
evidence does not refer to the veteran's disability 
specifically.  In Beausoleil v. Brown, 8 Vet. App. 459 
(1996), the United States Court of Veteran's Appeals held 
that the medical statement in question was not sufficient to 
allow a claim as it contained only a generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease.  It was concluded that such a 
statement was too general and inconclusive.

Pursuant to Gabrielson v. Brown, 7 Vet. App. 36 (1994), the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
In doing so, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a low back injury with degenerative changes.

There is no showing in the competent medical evidence of 
treatment for a chronic low back disability with degenerative 
changes in service or within one year of separation from 
service.  As noted, the testicular complaints during service 
were not attributed to lifting or other trauma.  When being 
examined for separation and again by the VA shortly after 
service, there is no recorded history of any lifting injury.  
On review of the entire claims folder, the most recent VA 
examiner suggests that the testicular complaints were treated 
and that there was some resolution.  It is further suggested 
that these complaints, of such duration, would not be 
mistaken by experienced examiners as due to disc pathology.  
As such, again, the Board finds that the preponderance of the 
evidence weighs against the claim for service connection for 
low back injury with degenerative changes.


ORDER

Entitlement to service connection for a low back injury with 
degenerative changes is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

